PER CURIAM.
The above-entitled cause, being considered upon a Stipulation for Remand with Directions Pursuant to Agreement of Parties, and it appearing that the parties hereto, through their respective counsel of record, have agreed to a compromise and settlement of the review taken herein, and that the questions involved have become moot, it is this 31st day of March, 1953,
Ordered that the cause be and it is hereby remanded to the Tax Court of the United States with directions to vacate its decision of February 19, 1951, and to enter a decision in accordance with the agreement of the parties, that for the year 1946 there is a deficiency of income tax in the amount of $3,103.71, and a negligence penalty of $155.18, and for the year 1947 that there is a deficiency of $9,714.89,
And it is further ordered that the Clerk of this Court forthwith transmit a certified copy of this order to the Clerk of the Tax Court of the United States, together with a certified copy of said Stipulation for Remand with Directions Pursuant to Agreement of Parties.
Remanded on joint stipulation of the parties.